                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


KWASI MCKINNEY                                                                        PLAINTIFF


v.                                  Civil No. 1:18-cv-01066


JOHNNY HAYES, 13th Judicial Drug Task
Force (DTF); HOUSTON BRADSHAW, DTF; and
JONATHAN CHAMBERS, DTF                                                          DEFENDANTS

                                            ORDER

       Plaintiff, currently an inmate of the Varner Unit of the Arkansas Department of Correction,

has filed a civil rights action under 42 U.S.C. § 1983. He proceeds pro se and in forma pauperis.

The case is before the Court for preservice screening under the provisions of the Prison Litigation

Reform Act (PLRA), 28 U.S.C. § 1915. Pursuant to the PLRA, the Court is obligated to screen

any complaint in which a prisoner seeks redress from a governmental entity, officer, or employee

of a governmental entity. 28 U.S.C. § 1915(e)(2)(B).

                                       I. BACKGROUND

       Plaintiff alleges that Defendants, who are all assigned to the 13th Judicial Drug Task

Force, illegally used a wiretap to intercept conversations about two drug transactions. (ECF No.

5). The information obtained in the wiretap was used to obtain a warrant to search the Plaintiff’s

residence. (Id). Plaintiff was then convicted with the evidence derived from these allegedly

unlawful searches. (Id). Plaintiff was subsequently sentenced to 154 years in the Arkansas

Department of Correction.

       As relief, Plaintiff seeks an order declaring that the Defendants violated his Fourth and

Fourteenth Amendment rights. Plaintiff also seeks “general damages” and punitive damages.
                                      II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

 issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1)

 are frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seek

 monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.

 Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be

 granted if it does not allege “enough facts to state a claim to relief that is plausible on its face.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff

 has asserted sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully

 pleaded ... to less stringent standards than formal pleadings drafted by lawyers.’” Jackson v.

 Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

                                          III. DISCUSSION

       In Heck v. Humphrey, the Supreme Court held that a claim for damages for “allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid” is not cognizable until “the conviction

or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such a determination, or called into question by a federal court's

issuance of a writ of habeas corpus.” 512 U.S. 486-87 (1994). “[W]hen a state prisoner seeks

damages in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence


                                                   2
has already been invalidated.” Id. at 487.       However, “some section 1983 actions, ‘even if

successful, will not demonstrate the invalidity of any outstanding criminal judgment’ against a

plaintiff and should be allowed to proceed.” Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)

(quoting Heck, 512 U.S. at 487 n.7).

       In this case, Plaintiff seeks not only money damages stemming from the alleged

unconstitutional wiretap but also a declaration that Defendants violated his Fourth and Fourteenth

Amendment rights. Further, Plaintiff contends that all evidence used to convict him was obtained

illegally. Consequently, the success of the Plaintiff’s claims would necessarily call his conviction

into question. Therefore, Plaintiff’s claims may not proceed. See, e.g., Edwards v. Balisok, 520

U.S. 641, 648 (1997) (applying Heck in § 1983 suit seeking declaratory relief and money

damages).

                                        IV. CONCLUSION

   Plaintiff’s claims are barred by Heck. Therefore, this case is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 20th day of November, 2018.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     United States District Judge




                                                 3
